Citation Nr: 1804457	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  10-40 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2006. 

 These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the issue on appeal.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's service-connected disabilities have not precluded his ability to obtain and maintain substantially gainful employment


CONCLUSION OF LAW

The criteria for a TDIU are not met at any point pertinent to the current appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated February 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  


II. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that her service-connected disabilities prevent her from maintaining gainful employment.  In April 2010, she submitted a formal claim for a TDIU, alleging that her service-connected disabilities affected her full time employment starting December 2006.

From January 25, 2010, the Veteran has met the schedular requirements for TDIU.  From that date the Veteran is service-connected for major depressive disorder at 70 percent disabling and limited motion of ankle at 0 percent disabling.

In her formal application for TDIU, the Veteran indicated that she last worked full time in December 2006 as a first lieutenant in the United States Air Force at which point she became too disabled to work.  She last made $60,000 in the aforementioned position.  She also indicated on her application that she was currently pursuing her Master's Degree and had applied to positions at Walmart, Orion, and Seven Eleven. 

In a January 2010 VA Mental Disorders Examination, the examiner noted that increases in stress, such as those one would encounter on the job, would likely cause the Veteran significant problems in functioning.  The Veteran indicated that she had not worked since leaving the Air Force but she had to take two years off from her classes after failing one due to increase in stress level that lead to increase in depressed and anxious symptoms.

In an April 2010 VA 21-4138 Statement in Support of Claim, the Veteran indicated she chronically struggles with depression and anxiety [symptoms] for years now and that she has become increasingly isolated from the outside world and even her family. 

In her May 2010 Notice of Disagreement, the Veteran noted that she had completed her Master's Degree and felt increasingly depressed, anxious, isolated, combative and incapable of holding a job

Various VA treatment records from October 2010 through December 2015 note mental health treatment and the Veteran's report of completing part-time employment.

In June 2014, information was received indicating that the Veteran did not report for a VA examination scheduled at Dallas VA Medical Center.  No good cause for failure to report has been received to date. 

In an August 2015 VA 21-4138 Statement in Support of Claim, the Veteran indicated has not held a normal job that would require her to show up during set hours or be around different people in a fast paced environment.  She indicated she did not feel capable of holding a job as she find it difficult to focus, difficult to get out of bed many days, difficult to get enough sleep, and difficult to  get along with people.  She also indicated that she had been a part time personal assistant, on and off, for several years.

In an August 2015 buddy statement, M.M. noted that she had previously employed the Veteran to perform some part-time administrative and personal tasks for her.

In September 2015, the Veteran attended a Mental Disorders Disability Benefits Questionnaire (DBQ) Examination.  She reported that she occasionally worked some odd jobs since her last exam but had not had any steady employment.  The examiner noted her symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, total occupational impairment was not shown/indicated and she was found capable of managing her financial affairs.

In May 2017, records indicate the Veteran was called in reference to the scheduling of a VA examination and subsequently indicated she didn't need to have the exam and cancelled it.  This examination was scheduled, in pertinent part, to determine the effect of the Veteran's service connected disabilities on her ability to function in an occupational environment and describe any identified functional limitations.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  While the Board accounts for the Veteran's lay statements regard unemployability and that she cannot be around different people in a fast paced environment, the evidence of record indicates otherwise.  In particular, the September 2015 exam notes total occupational impairment was not shown/indicated and the Veteran was found capable of managing her financial affairs.  Further, the Board also notes that the Veteran failed, without good cause, to attend an examination scheduled to determine the effect of the Veteran's service connected disabilities on her ability to function in an occupational environment and describe any identified functional limitations.  While the Board does note that your major depressive disorder does have an impact on the Veteran's ability to work, the evidence of record does not indicate that it rises to the level of substantially precluding employment. 

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the "benefit of the doubt" rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to TDIU is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


